The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 04/11/2022.
4.	Claims 1-9 and 11-19 are currently pending.
5.	Claims 1, 5, 9, 11, 14-15, and 18 have been amended.
6.	Claim 10 has been cancelled.

Claim Rejections - 35 USC § 103
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Oh (US 2009/0165715) in view of Tomita et al (US 5,423,936) and Yang (US 2002/0136909) with substantiating evidence provided by Zimmer et al (US 4,550,681).
Regarding claim 1:
	Oh teaches a vapor deposition apparatus (vapor deposition reactor) [fig 5 & 0035] comprising: a first injection unit (injection unit, 511) injecting a first raw gas (precursor) in a first direction (downward) [fig 5, 7 & 0037]; and a first filter unit (multiple perforated holes for precursor) mounted on the first injection unit (injection unit, 511) [fig 5, 7 & 0038].
	Oh does not specifically teach the first filter unit comprises a plurality of plates separated from one another in the first direction and disposed in parallel to one another, wherein each of the plurality of plates has holes formed therein and is detachably coupled with the first filter unit. 
	Tomita teaches a filter unit (51/52/53) comprises a plurality of plates (51/52/53) separated from one another in the first direction (vertical direction) and disposed in parallel to one another (see fig 1, 9), wherein each of the plurality of plates (51/52/53) has holes formed therein (51a, 52a, and 55, respectively) and is detachably coupled with the filter unit (see fig 1, 9) [fig 9 & col 4, lines 4-24].
Oh and Tomita are analogous inventions in the field of substrate processing apparatuses with fluid distribution devices. It would have been obvious to one skilled in the art before the effective filing date to modify the first filter unit of Oh with the filter unit of Tomita to provide uniform distribution of a working fluid [Tomita – col 6, lines 53-68 and Zimmer – col 1-2, lines 59-2].
	Oh modified by Tomita does not specifically teach in each of the plurality of plates, sizes of horizontal cross-sections of the holes gradually increase from a top surface of a plate of the plurality of plates to a bottom surface of the plate of the plurality of plates in a direction in which the first raw gas moves.
	Yang teaches sizes of horizontal cross-sections of holes gradually increase from a top surface of a plate to a bottom surface of the plate in a direction in which the first raw gas moves (see fig 5B) [fig 5B, 6B & 0039].
Modified Oh and Yang are analogous inventions in the field of substrate processing apparatuses with fluid distribution devices. It would have been obvious to one skilled in the art before the effective filing date to modify the holes in each of the plurality of plates of modified Oh with the shape of Yang to overcome clogging problems [Yang – 0028].
Regarding claims 2-3:
	Modified Oh teaches a number of the holes formed in the plurality of plates (51/52/53) increases in the first direction (see fig 1) [Tomita - fig 9 & col 4, lines 4-24]; and a size of the holes formed in the plurality of plates (51/52/53) decreases in the first direction (see fig 1) [Tomita - fig 9 & col 4, lines 4-24]. 
Regarding claim 4:
	Oh teaches a second injection unit (injection unit corresponding to 221) injecting a second raw gas (reactant) in the first direction (downward), wherein the second injection unit (injection unit corresponding to 221) comprises a plasma generation part (221 and region housing 221) comprising a plasma generator (221), a corresponding surface (walls of region housing 221) surrounding the plasma generator (221), and a plasma generation space (region housing 221) formed between the plasma generator (221) and the corresponding surface (walls of region housing 221) [fig 22 & 0065]. 
Regarding claims 6-7:
	Oh teaches a supply part (region supplying reactant above 221) supplying the second raw gas (reactant gas) to the plasma generation space (region housing 221), wherein a third filter unit (multiple perforated holes for reactant) is mounted on the supply part (region supplying reactant above 221) [fig 22 & 0038, 0065]; and wherein the first filter unit (multiple perforated holes for precursor) and the third filter unit (multiple perforated holes for reactant) have a same configuration (linear pipe shape having multiple perforated holes) [fig 5, 7, 22 & 0038]. 
Regarding claim 8:
	Oh teaches a purge unit (region of 512 supplying purge gas) between the first injection unit (injection unit, 511) and the second injection unit (injection unit corresponding to 221) [fig 5, 22 & 0037, 0065].
10.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2009/0165715) in view of Tomita et al (US 5,423,936) and Yang (US 2002/0136909) as applied to claims 1-4 and 6-8 above, and further in view of Panin (DE 10-2005035247) with substantiating evidence provided by Ishihara et al (US 2005/0167052).
The limitations of claims 1-4 and 6-8 have been set forth above.
Regarding claim 5:
	Modified Oh teaches exhaust unit (exhaust portion of 512) located between the first injection unit (injection unit, 511) and the second injection unit (injection unit corresponding to 221) [Oh - fig 5, 7, 22 & 0037, 0065].
	Modified Oh does not specifically teach a second filter unit is mounted on the exhaust unit. 
	Panin teaches a filter unit (fluid distributor) is mounted on the exhaust unit (streams led away) [fig 6c & page 15, paragraphs 4-7]. 

    PNG
    media_image1.png
    284
    582
    media_image1.png
    Greyscale

Modified Oh and Panin are analogous inventions in the field of substrate processing apparatuses with fluid distribution devices. It would have been obvious to one skilled in the art before the effective filing date to modify the exhaust unit of modified Oh to include a second filter unit, as in Panin, to suppress leakage of a plasma [Ishihara – col 2, lines 56-60]. It is noted that the proposed modification results in the second filter unit having a structure “which is reverse to a structure of the first filter unit in the first direction”. [see Tomita fig 9 (first filter unit) vs Panin fig 2 (second filter unit)].
11.	Claims 9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Oh (US 2009/0165715) in view of Tomita et al (US 5,423,936), Yang (US 2002/0136909), and Panin (DE 10-2005035247) with substantiating evidence provided by Zimmer et al (US 4,550,681) and Ishihara et al (US 2005/0167052).
Regarding claim 9:
Oh teaches a vapor deposition apparatus (vapor deposition reactor) for providing a deposition film (via vapor deposition) on a substrate (substrate) [fig 5, 22 & 0035], the vapor deposition apparatus (vapor deposition reactor) comprising: a first injection unit (injection unit, 511) injecting a first raw gas (precursor) in a first direction (downward) [fig 5, 22 & 0037]; a purge unit (region of 512 supplying purge gas) injecting a purge gas (purge gas) in the first direction (downward) [fig 5, 22 & 0037, 0065]; and an exhaust unit (exhaust portion of 512) discharging an exhaust gas in a second direction (upward) opposite the first direction (downward) [fig 5, 7, 22 & 0037, 0065], wherein a first filter unit (multiple perforated holes for precursor) is mounted on an end portion of the first injection unit (injection unit, 511) [fig 5, 7 & 0038].
Oh does not specifically teach the first filter unit comprises a plurality of plates disposed in the first direction in parallel to one another, each of the plurality of plates having holes formed therein.
Tomita teaches a filter unit (51/52/53) comprises a plurality of plates (51/52/53) disposed in the first direction (vertical direction) in parallel to one another (see fig 1, 9), each of the plurality of plates (51/52/53) having holes formed therein (51a, 52a, and 55, respectively) [fig 9 & col 4, lines 4-24].
Oh and Tomita are analogous inventions in the field of substrate processing apparatuses with fluid distribution devices. It would have been obvious to one skilled in the art before the effective filing date to modify the first filter unit of Oh with the filter unit of Tomita to provide uniform distribution of a working fluid [Tomita – col 6, lines 53-68 and Zimmer – col 1-2, lines 59-2].
	Oh modified by Tomita does not specifically teach in each of the plurality of plates, sizes of horizontal cross-sections of the holes gradually increase from a top surface of a plate of the plurality of plates to a bottom surface of the plate of the plurality of plates.
	Yang teaches sizes of horizontal cross-sections of holes gradually increase from a top surface of a plate to a bottom surface of the plate (see fig 5B) [fig 5B, 6B & 0039].
Modified Oh and Yang are analogous inventions in the field of substrate processing apparatuses with fluid distribution devices. It would have been obvious to one skilled in the art before the effective filing date to modify the holes in each of the plurality of plates of modified Oh with the shape of Yang to overcome clogging problems [Yang – 0028].
Oh modified by Tomita and Yang does not specifically teach a second filter unit is mounted on an end portion of the exhaust unit. 
	Panin teaches a filter unit (fluid distributor) is mounted on an end portion of the exhaust unit (streams led away) [fig 6c & page 15, paragraphs 4-7]. 

    PNG
    media_image1.png
    284
    582
    media_image1.png
    Greyscale

Modified Oh and Panin are analogous inventions in the field of substrate processing apparatuses with fluid distribution devices. It would have been obvious to one skilled in the art before the effective filing date to modify the exhaust unit of modified Oh to include a second filter unit, as in Panin, to suppress leakage of a plasma [Ishihara – col 2, lines 56-60]. It is noted that the proposed modification results in the second filter unit having a structure “which is reverse to a structure of the first filter unit in the first direction”. [see Tomita fig 9 (first filter unit) vs Panin fig 2 (second filter unit)].
Regarding claim 11:
	Modified Oh teaches the plurality of plates (51/52/53) is arranged to be separated from one another (see fig 1, 9), and wherein a number of the holes formed in the plurality of plates (51/52/53) increases in the first direction (see fig 1) [Tomita - fig 9 & col 4, lines 4-24].
Regarding claim 12:
	Modified Oh teaches the number of the holes formed in the plurality of plates (51/52/53) increases two or three times in the first direction (see fig 1) [Tomita - fig 9 & col 4, lines 4-24].
Regarding claim 13:
	Modified Oh teaches a size of the holes formed in the plurality of plates (51/52/53) decreases in the first direction (see fig 1) [Tomita - fig 9 & col 4, lines 4-24]. 
Regarding claim 14:
	Modified Oh teaches each of the plurality of plates (51/52/53) is detachably coupled with the first filter unit (see fig 1) [Tomita - fig 9 & col 4, lines 4-24]. 
Regarding claim 15:
	Oh teaches a second injection unit (injection unit corresponding to 221) injecting a second raw gas (reactant) in the first direction (downward), wherein the purge unit (region of 512 supplying purge gas) and the exhaust unit (exhaust portion of 512) are disposed between (see fig 22) the first injection unit (injection unit, 511) and the second injection unit (injection unit corresponding to 221) [fig 5, 22 & 0037, 0065].
Regarding claim 16:
	Oh teaches the second injection unit (injection unit corresponding to 221) comprises a plasma generation part (221 and region housing 221) comprising a plasma generator (221), a corresponding surface (walls of region housing 221) surrounding the plasma generator (221), and a plasma generation space (region housing 221) formed between the plasma generator (221) and the corresponding surface (walls of region housing 221) [fig 22 & 0065]. 
Regarding claims 17-18:
	Oh teaches a supply part (region supplying reactant above 221) supplying the second raw gas (reactant gas) to the plasma generation space (region housing 221), wherein a third filter unit (multiple perforated holes for reactant) is mounted on the supply part (region supplying reactant above 221) [fig 22 & 0038, 0065]; and wherein the first filter unit (multiple perforated holes for precursor) and the third filter unit (multiple perforated holes for reactant) have a same configuration (linear pipe shape having multiple perforated holes) [fig 5, 7, 22 & 0038]. 
Regarding claim 19:
	Oh teaches the substrate (movement of the substrate) moves relative to the vapor deposition apparatus (vapor deposition reactor) [fig 5, 22 & 0042].

Response to Arguments
12.	Applicant’s arguments, see Remarks, filed 04/11/2022, with respect to the rejection of claim(s) 1-19 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim(s) 1-19 under 35 USC 112(b) has been withdrawn in view of the amendments to claims 1, 5, 9, 15, and 18.
13.	Applicant’s arguments, see Remarks, filed 04/11/2022, with respect to the rejection of claim(s) 1-19 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
The teachings of Yang (US 2002/0136909) remedy anything lacking in the combination of references as applied above to the amended claims.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moon et al (US 2005/0224179) teaches an exhaust filter unit having gradually changing cross-sections of holes [fig 6A].
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718